DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Claim Objections
Claims 23-42 are objected to because of the following informalities:
Claim 23 Line 10 and Claim 42 Line 13 recite "said reconfiguration of a code of said software application" which should be --said reconfiguration of [[a]] the code of said software application--.
Claim 29 Line 2 recites “the background” which should be --[[the]] a background-- and “the user” which should be --[[the]] a user--. 
Claim 32 Line 1 recites “wherein the test comprises test selected from a group” which should be --wherein the test comprises a test selected from [[a]] the group--.  
Claims 24-41 are also objected to since they depend from objected Claim 23, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification does not explicitly exclude signals or electromagnetic waves from “computer readable medium”. Thus, based on the broadest reasonable interpretation, “computer readable medium” includes signal per se which is non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 26-27, 35-36, 38-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Granholm et al. (US PGPUB 2013/0031527; hereinafter “Granholm”) in view of Noller et al. (US PGPUB 2007/0234293; hereinafter “Noller”) and in view of Mahajan (US PGPUB 2011/0202905; hereinafter “Mahajan”).
Claim 23: (Currently Amended)
Granholm discloses a method of software application installation, comprising: 
performing an analysis of results of a test, by identifying a certain code segment to be reconfigured to a different version; producing a reconfiguration of a code of said software application based on an outcome of the analysis of results of said test ([0061] “In response to test results, the installer may modify the software to overcome any errors,” wherein the test results in Granholm are necessarily analyzed since Granholm discloses that the software is modified to overcome any errors, i.e. those errors being determined by analyzing the test results.); and
reconfiguring a version of said software application for a further installation of the software application on the client device based on said reconfiguration ([0061] “The modifications may be provided to the client via the portal.”).

With further regard to Claim 23, Granholm does not teach the following, however, Noller teaches:
performing on a client device a test of a software application installed on the client device based on a test script generated for installing the software application and running on the client device ([0014] “the generic testing framework is implemented as a standalone client application (or ‘daemon’) that calls other standalone logic modules (routines, processes, or the like) to perform the various functions required by the client application… the client application and the associated logic modules are executed on a given machine,” wherein the “client machine” is the “client device”. [0041] “Referring now to FIG. 4, a block diagram is shown of a particular implementation of the automated testing framework.” [0042] “The framework layer 402 comprises any logic, modules, scripts or databases that may be required.” [0043] “The test runner module 410 is a script that is ultimately responsible for the execution of the actual test suite. This script handles all details required for the test.”); 
performing, on said client device, the analysis of results of said test ([0032] “FIG. 1C illustrates how the tests are executed… As the test is executing, the execution module checks to determine the status of the test at step 192 and periodically tests to determine its status at step 193… The image and the pass/fail information are then added to a compilation at step 204 that is available for subsequent export to the data repositories.”); and
wherein said test, said analysis, and said code are configured to facilitate performing on the client device the steps of said performing the analysis, said producing, and said reconfiguring, wherein said reconfiguring being performed without requiring a developer of said software application to change said code ([0016] “Generalizing, the automated testing framework is a test runner or test harness that automatically allocates, installs and verifies a system under test … and that reports on test results… The framework automates the management of the system under test from start to finish while performing testing.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm with the performing of testing operations on a client device as taught by Noller since “one of the advantages of the framework is that it is lenient or flexible enough to allow a test to do anything to a running cluster” (Noller [0040]).

With further regard to Claim 23, Granholm in view of Noller does not teach the following, however, Mahajan teaches:
identifying the certain code segment to be reconfigured to the different version based on an analysis of a dependency tree defining a plurality of dependency relations between a plurality of code segments of a software code of the software application ([0177] “obtaining an indication to check whether to generate an updated version of an application,” wherein the “generation of an updated version of an application” is equivalent to the disclosed process wherein the “installer may modify the software” in Granholm. [0178] “obtaining a module dependency graph for a current version of the application.” [0179] “identifying current module version numbers for one or more modules in the module dependency graph for the current version of the application.” [0180] “obtaining, for the modules in the module dependency graph, module version numbers for updated module versions stored in a code database.” [0182] “analyzing the compatibility specifications for the current version of the application and the updated module versions; and” [0183] “determining that the updated version of the application can be generated using the updated module versions stored in the code database, based on analyzing the compatibility specifications for the current version of the application and the updated module versions.”); and
said reconfiguration of a code of said software application includes said different version of said certain code segment ([0184] “B2. The method of embodiment B1, further comprising:” [0185] “obtaining an updated module version for one of the modules in the module dependency graph of the current version of the application; and” [0186] “generating the updated version of the application using the obtained updated module version.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller with the reconfiguration of code based on analyzing a dependency tree as taught by Mahajan in order to “enhance the range of features provided to the user/client, improve the speed/responsiveness of the application module, fix bugs identified in prior version of code corresponding to the application module, and/or the like” (Mahajan [0027]).

Claim 24: (Currently Amended)
Granholm in view of Noller and Mahajan teaches the method of claim 23. However, Granholm in view of Noller does not teach the following, but Mahajan teaches:
wherein each one of said plurality of dependency relations defines at least one of a functionality dependency, a parameter dependency and a structure dependency between a pair of said plurality of code segments ([0051] “application dependencies (e.g., module names/versions which are referenced, external resources/APIs called etc., drivers required).” [0054] “The server may scan the obtained current version of the application to determine a dependency graph topology 704 for the current version of the application… build a hierarchical tree diagram of modules the executable depends on to provide its features, generate a listing of procedures within those modules that are called by the executable”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller with the dependency tree information as taught by Mahajan in order to “determine whether an update to currently deployed version of the application may be performed based on whether sufficient updates are available among the code modules related to the currently deployed version of the application” (Mahajan [0052]).

Claim 26:
Granholm in view of Noller and Mahajan teaches the method of claim 23. However, Granholm in view of Noller does not teach the following, but Mahajan teaches:
wherein the certain code segment is reconfigured based on characteristics of the software application and the client device ([0178] “obtaining a module dependency graph for a current version of the application.” [0179] “identifying current module version numbers for one or more modules in the module dependency graph for the current version of the application.” [0180] “obtaining, for the modules in the module dependency graph, module version numbers for updated module versions stored in a code database.” [0182] “analyzing the compatibility specifications for the current version of the application and the updated module versions; and” [0183] “determining that the updated version of the application can be generated using the updated module versions stored in the code database, based on analyzing the compatibility specifications for the current version of the application and the updated module versions.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller with the reconfiguration based on characteristics as taught by Mahajan in order to “determine whether an update to currently deployed version of the application may be performed based on whether sufficient updates are available among the code modules related to the currently deployed version of the application” (Mahajan [0052]).

Claim 27:
Granholm in view of Noller and Mahajan teaches the method of claim 23. However, Granholm in view of Noller does not teach the following, but Mahajan teaches:
wherein the characteristics are determined based on the outcome of the analysis ([0178] “obtaining a module dependency graph for a current version of the application.” [0179] “identifying current module version numbers for one or more modules in the module dependency graph for the current version of the application.” [0180] “obtaining, for the modules in the module dependency graph, module version numbers for updated module versions stored in a code database.” [0182] “analyzing the compatibility specifications for the current version of the application and the updated module versions; and” [0183] “determining that the updated version of the application can be generated using the updated module versions stored in the code database, based on analyzing the compatibility specifications for the current version of the application and the updated module versions.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller with the characteristics being based on the outcome of the analysis as taught by Mahajan in order to “determine whether an update to currently deployed version of the application may be performed based on whether sufficient updates are available among the code modules related to the currently deployed version of the application” (Mahajan [0052]).

Claim 35: 
Granholm in view of Noller and Mahajan teaches the method of claim 23. However, Granholm in view of Mahajan does not teach the following, but Noller teaches further comprising:
sending the results of the testing to be stored in a dataset of a distribution system and analyzed to produce at least one of recommendation and optimization for installations of the software application ([0012] “install and verify a latest version of a system under test, to exercise the system against a series of tests in a ‘hands-off’ objective manner, and then to export information about the tests to one or more developer repositories (such as a query-able database, an email list, a developer web server, a source code version control system, a defect tracking system, or the like).” [0013] “By posting test information to developer repositories, developers have immediate access to test data during the development process. Thus, for example, a developer can query a test data database and identify which particular tests failed on which particular days or system configurations,” wherein the stored indications regarding test failures in Noller serves as a recommendation to avoid the “system configurations” which resulted in test failures. [0015] “Each test either passes or fails. After a given test in a test suite, the framework images the system under test, which preserves the system ‘state’ for concurrent or future analysis.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Mahajan with the testing and analyzing as taught by Noller so that “a developer may access such data in a simple and efficient manner” (Noller [0013]).

Claim 36: 
Granholm in view of Noller and Mahajan teaches the method of claim 23, and Granholm further teaches wherein the software application is provided to the client device via a distribution system based on test results of the software application ([0049] “A testing process may then be executed by exchanging testing data 265 between the installer 210 and the client 200 to insure that the software is operating in accordance with the client's specifications.” [0060] “Once the software system is configured in accordance with client specifications and the data is accessible in a suitable format, the software product is distributed to the client via the portal (step 316).”).  

Claim 38:  
Granholm in view of Noller and Mahajan teaches the method of claim 23. However, Granholm in view of Mahajan does not teach the following, but Noller teaches:
presenting a notification to a user of the client device, the notification including information relating to the results of the test ([0013] “publishing results in a web server and notifying developers about particular test runs (e.g., by email or the like).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Mahajan with the user notification as taught by Noller so that “a developer may access such data in a simple and efficient manner” (Noller [0013]).

Claim 39: 
Granholm in view of Noller and Mahajan teaches the method of claim 23, and Granholm further teaches a computer readable medium comprising computer executable instructions adapted to perform the method of claim 23 ([0027] “Embodiments of the invention may take the form of a computer program product on a tangible, computer-readable storage medium having computer-readable program code means embodied in the storage medium.”).  

Claim 42: (Currently Amended)
With regard to Claim 42, this claim is equivalent in scope to Claim 23 rejected above, merely having a different independent claim type, and as such Claim 42 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 23.
With further regard to Claim 42, the claim recites additional elements not specifically addressed in the rejection of Claim 23. The Granholm reference also anticipates these additional elements of Claim 42, for example, wherein the distribution system comprises:
a network interface for forwarding a software application for installation on a client device ([0023] “FIG. 1 illustrates a block diagram of a computer system that may be used to practice embodiments of the present invention.” [0024] “computer system 100 typically includes … a network interface 125.” [0037] “The client 200 may represent any entity that requires customizable software, while the installer 210 may represent a software development entity that has been hired by the client 200 to configure and install the software.”); and 
at least one processor of said client device ([0026] “computer system 100 typically includes familiar computer components such as one or more central processing units (CPU) 130.” [0031] “functional blocks may be realized by any number of hardware and/or software components configured to perform the specified functions. For example, the invention may employ various integrated circuit components (e.g., memory elements, processing elements, logic elements, look-up tables, ETC.), which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”).

Claims 25, 29-30, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Granholm in view of Noller and Mahajan as applied to Claims 23-24 above, and further in view of Hankins et al. (US PGPUB 2014/0180961; hereinafter “Hankins”).
Claim 25:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 24 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Hankins teaches:
wherein the reconfiguring comprises reverting or rolling back the certain code segment ([0326] “The SI system may test the deployed changed BI Artifact …to determine one or more test results. The SI system may present at least a portion of the test results (e.g., failure, increased run time, etc.) to a user in a corresponding studio … The SI system may test and/or present test results automatically, in some implementations. In some implementations, the SI system may allow version control of the temporary folder and a user may be able to revert to previous changes, undo changes, and/or compare versions, for example.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the rolling back of code as taught by Hankins in order to “facilitate generation, completion, and/or prioritizing of tests, in some implementations” (Hankins [0005]).

Claim 29:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Hankins teaches:
wherein the test is performed in the background while the user interacts with the software application ([0046] “one or more other environments, such as a QA environment and/or development environment, may be utilized to develop and/or test new, altered, and/or deleted BI Artifacts.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the background testing as taught by Hankins in order “to minimize disruptions to a production environment” (Hankins [0046]).
 
Claim 30:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Hankins teaches:
wherein a user visible indication is presented when the test is performed ([0271] “the test may produce results such as values from tests, whether a component passed or failed the test or portions thereof, warnings, and/or other information. The test results may be presented to the user (e.g., via one or more graphical user interfaces, messages, notifications, etc.).”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the user visible test indication as taught by Hankins since a “GUI provides a user with an efficient and user-friendly presentation of data provided by the system” (Hankins [0368]).

Claim 34:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Hankins teaches:
wherein the method is repeated periodically during operation of the software application ([0216] “This targeted comparison may be performed in the background of other operations (e.g., … as a part of a periodic test run). The results of the comparison (e.g., based on the identified differences and/or similarities) may be presented to a user.” [0324] “The test(s) that include pre-execution assertions may be allowed manually (e.g., based on a user request) and/or automatically (e.g., periodically).”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the periodic testing as taught by Hankins in order to “facilitate generation, completion, and/or prioritizing of tests” (Hankins [0005]).

Claim 37:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Hankins teaches:
wherein during the further installation a previous version of the software application is installed ([0005] “The SI system may facilitate redeployment of previous versions of a deployment package in a BI environment.” [0161] “the SI system may be utilized to undo deployments and/or revert to previous deployments.” [0342] “The SI system may generate an interface, such as a dashboard, based on the results of the tests. For example, the interface may include at least a portion of the test results for the new package in the folder and another package in the BI environment (e.g., a similar package, an old version of the package, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan in view of Shalla with the installation a previous version of the software as taught by Hankins in order to “provide a fail safe since BI Artifact and/or property sets in a previous deployment can be easily identified for later deployments” (Hankins [0199]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Granholm in view of Noller and Mahajan as applied to Claim 23 above, and further in view of Zelov (US PGPUB 2009/0276760; hereinafter “Zelov”).
Claim 28: 
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Zelov teaches:
wherein the software application and the test script are bundled together ([0011] “The MIDlet application is bundled with the test application to form a testable application.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the bundled test and software as taught by Zelov in order “to test a large number of mobile devices in an automated fashion” (Zelov [0021]).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Granholm in view of Noller and Mahajan as applied to Claim 23 above, and further in view of Shalla (US Patent 9,286,179; hereinafter “Shalla”).
Claim 31:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Shalla teaches:
wherein a connection is established between the client device and a testing server for performing the test (Col. 4 Ln. 16: “The service testing application 117 may also be executed in a computing environment distinct from computing environments 201a/b and in network communication with the computing environment 201a.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the testing server as taught by Shalla since Shalla discloses that “one or more applications described herein may be executed in shared or separate computing devices or a combination thereof” (Shalla Col. 11 Ln. 2) and in order “to ensure service stability and performance” (Shalla Col. 1 Ln. 11).

Claim 32:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Shalla teaches:
wherein the test comprises test selected from a group consisting of a unit test, an integration test, a user interface (UI) test and a performance test (Col. 3 Ln. 66: “Test operations 224 may correspond to a variety of testing approaches, including unit testing, acceptance testing, integration testing, characterization testing, or other approaches.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the test types as taught by Shalla in order “to ensure service stability and performance” (Shalla Col. 1 Ln. 11).

Claim 33:  
Granholm in view of Noller and Mahajan teaches all the limitations of claim 23 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Shalla teaches:
wherein the test is performed without altering a software behavior of the software application (See Fig. 4 of Shall showing that the software behavior is not reconfigured or altered if the service being tested passes the test operation, i.e. Step 401 ‘Execute Test Operations’, then ‘No’ at Step 404 ‘Service Failed Test Operation’ and then to the ‘End’ step which bypasses Step 407 ‘Reconfigure Dependent Service’.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the testing server as taught by Shalla in order “to ensure service stability and performance” (Shalla Col. 1 Ln. 11).

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Granholm in view of Noller and Mahajan as applied to Claim 24 above, and further in view of Copeland et al. (US PGPUB 2003/0046673; hereinafter “Copeland”).
Claim 40: 
Granholm in view of Noller and Mahajan teaches all the limitations of claim 24 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Copeland teaches: 
wherein said further installation includes compiling each of said plurality of code segments into one or more executable and dynamically loadable segment modules ([0046] “During step 220 a compiler converts the macro-preprocessor output to low-level instructions,” wherein Fig. 2 shows Step 220: “Compile Output Of The Pre-Processor To Generate Object File(s)/Module(s)” [0052] “The resulting source code is compiled and linked. For illustration purposes, FIG. 4 shows the result of compiling the preprocessed program code 420 by compiler 425 to generate object code … This object code includes, in the various object modules contained therein, unresolved references 430, compiled code 435 corresponding to the files 410 and the compiled macro-preprocessor introduced statements 440,” wherein the “Object File(s)/Module(s)” are the “dynamically loadable segment modules”); 
wherein the compiling includes modifying said software code to support functions operated by a core module of said software application ([0055] “modified linker libraries include object modules for resolving variables introduced by the macro-preprocessor. Additional modifications to the linker libraries allow object modules in the linker libraries to use one or more of the global variables representing a context while selecting code for execution at runtime.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the segment modules as taught by Copeland such that “a programmer can modify and recompile a dynamically-linked module independent of another module, thus making software maintenance easier and less expensive” (Copeland [0014]).

Claim 41: (Currently Amended)
Granholm in view of Noller and Mahajan teaches all the limitations of claim 24 as described above. Granholm in view of Noller and Mahajan does not teach the following, however, Copeland teaches: 
wherein said further installation includes compiling each of said plurality of code segments into one or more executable and dynamically loadable segment modules ([0046] “During step 220 a compiler converts the macro-preprocessor output to low-level instructions,” wherein Fig. 2 shows Step 220: “Compile Output Of The Pre-Processor To Generate Object File(s)/Module(s)” [0052] “The resulting source code is compiled and linked. For illustration purposes, FIG. 4 shows the result of compiling the preprocessed program code 420 by compiler 425 to generate object code … This object code includes, in the various object modules contained therein, unresolved references 430, compiled code 435 corresponding to the files 410 and the compiled macro-preprocessor introduced statements 440,” wherein the “Object File(s)/Module(s)” are the “dynamically loadable segment modules”); 
wherein said compiling includes: 
building a module library for each code segment of said plurality of code segments ([0109] “The design of suitable linker libraries is modified in accordance with the invention. FIG. 8 illustrates an embodiment of linker libraries with object modules and libraries corresponding to the order in which the libraries are used to resolve references.”);  6 
wherein said library includes relations of said plurality of dependency relations, between said code segment and other code segments of said plurality of code segments; and wherein said building is done in an order which satisfies said dependency tree ([0110] “the linker encounters the object module M.sub.1 805 earlier than any other object module, particularly object module M.sub.p 840. Advantageously, object module M.sub.p 840 is implemented as the last object module in a linker library to ensure the correct order of processing,” wherein this operation in Copeland indicates that the “building is done in an order which satisfies said dependency tree”.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Granholm in view of Noller and Mahajan with the segment modules as taught by Copeland such that “a programmer can modify and recompile a dynamically-linked module independent of another module, thus making software maintenance easier and less expensive” (Copeland [0014]).

Response to Arguments
Applicant's arguments, see Pages 7-11 of the Remarks filed July 6, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 23-42 have been fully considered but they are not persuasive. With respect to the Applicant’s argument that the newly amended language of Claims 23-42 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Noller and Mahajan references as discussed above in the respective rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Kaur et al. (“Dependency Management in Component Based Systems”, 2014)
discloses a component-based software system utilizing dependency analysis and management processes. 
	Alshraideh (“A Complete Automation of Unit Testing for JavaScript Programs”, 2013) discloses an automatic test data generation tool which performs software testing and includes the generation of a dependency graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194